Citation Nr: 1426997	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel
INTRODUCTION

The Veteran served on active duty from September 1963 to January 1969 and from June 1971 to October 1990.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is of record.

The Board remanded this claim for additional evidentiary development in August 2013.  After such was accomplished, a supplemental statement of the case was issued in October 2013, which continued to deny the claim.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's service-connected osteoarthritis of the cervical spine was not limited to 15 degrees or less at any time during the appeal period to include consideration of pain on motion and any limitation of function on repetitive use, was not manifested by favorable or unfavorable ankylosis of the entire cervical spine, and did not result in physician prescribed bed rest having a total duration of at least four weeks over a 12 month period at any time during the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for service-connected osteoarthritis of the cervical spine have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notification and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic Codes," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be veteran specific, or refer to the effect of the disability on "daily life").

A review of the records show that a letter dated in November 2007 satisfied the duty to notify provisions with respect to the Veteran's increased rating claim for a cervical spine disability prior to the initial AOJ decision.  In this regard, the letter informed the Veteran that he should submit evidence showing his service-connected cervical spine disability had increased in severity.  The Veteran was notified of the types of medical or lay evidence that he may submit.  The letter informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also requested that she provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

With respect to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, private treatment records, letters from the Veteran's chiropractor, VA treatment records, VA examination reports dated in November 2007, September 2009 and September 2013, lay statements from the Veteran and a transcript of the June 2011 Board hearing.  

The VA examination reports reflect that the examiners reviewed the claims file, obtained an oral history from the Veteran of his cervical spine symptoms and evaluated the Veteran.  The examiners documented in detail the claimed and observed symptoms and the effect those symptoms have on his daily life and employment.  Accordingly, the November 2007, September 2009 and September 2013 VA examinations are adequate for rating purposes.  

This issue was previously remanded in August 2013 to obtain any outstanding private or VA treatment records and to provide the Veteran with another VA examination to determine the current severity of the Veteran's service-connected cervical spine disability.  The Appeals Management Center (AMC) sent the Veteran a letter in September 2013 requesting that the Veteran inform the AMC if he has received any VA or private treatment since October 2007 with respect to his cervical spine.  In response to this letter, the Veteran submitted a letter from his private chiropractor that describes the Veteran's current cervical spine disability.  The claims file also contains a VA examination report dated in September 2013 that documents the Veteran's symptoms with respect to his cervical spine disability to include any effects on employment.  The examiner addressed the issues raised by the Board in the August 2013 remand.  Accordingly, the Board finds that there has been substantial compliance with the August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issue currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II. Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  The United States Court of Appeals for Veterans Claims has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is currently assigned a 20 percent disability rating for his service-connected osteoarthritis of the cervical spine under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Diagnostic Code 5242 evaluates degenerative arthritis of the spine under the General Rating Formula for Diseases and Injuries of the Spine (Spine Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2013).  Under that formula, a 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted where forward flexion of the cervical spine is 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  A 40 percent rating is assignable where there is unfavorable ankylosis of the entire cervical spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2013).

Forward flexion, extension and lateral flexion to 45 degrees, each, and rotation to 80 degrees, are considered normal range of motion of the cervical spine.  38 C.F.R. § 4.71a, Plate V.

The evidence of record shows that forward flexion of the Veteran's cervical spine was not limited to 15 degrees or less at any time during the appeal period to include consideration of pain on motion and any limitation of function on repetitive use.  See VA examinations dated in November 2007, September 2009 and September 2013.  Furthermore, the evidence reveals that the Veteran does not have favorable or unfavorable ankylosis of the entire cervical spine.  Id.  In light of the foregoing, the preponderance of the evidence shows that a disability rating in excess of 20 percent for service-connected osteoarthritis of the cervical spine is not warranted.

The Board has also considered whether the Veteran is entitled to a disability rating under an alternative diagnostic code.  Cervical spine disabilities may also be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012) for intervertebral disc syndrome (IVDS). The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  A 40 percent rating is warranted where IVDS results in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

The Board finds that the preponderance of the evidence shows that the Veteran has IVDS.  A letter from the Veteran's private chiropractor dated in February 2008 reveals that the Veteran sought treatment on several occasions for acute and severe neck pain leading to numbness of the left arm.  She described these instances as evidence of incapacitating episodes; however, she explained that the Veteran was not prescribed bed rest as this is not the preferred method of treatment for IVDS of the cervical spine.  There is no medical evidence of record that indicates the Veteran has had any physician prescribed bed rest having a total duration of at least four weeks over a 12 month period at any time during the appeal period.  Accordingly, the preponderance of the evidence shows that the Veteran is not entitled to a disability rating in excess of 20 percent under Diagnostic Code 5243.

Extraschedular Consideration

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected osteoarthritis of the cervical spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine disability with the established criteria found in the rating schedule for spine disabilities show that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria considers the functional impact of the Veteran's osteoarthritis of the cervical spine and the evidence of record does not indicate that it has caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record does not show that his service-connected cervical spine disability has necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability due to service-connected disability (TDIU); either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran specifically filed a claim for entitlement to TDIU as a result of his back and neck disabilities in July 2009.  The RO denied the claim in November 2009 and in April 2010.  The Veteran did not appeal either decision with respect to the TDIU claim.  Furthermore, the Veteran did not indicate that his service-connected neck disability has resulted in him being unable to obtain or maintain substantially gainful employment subsequent to the April 2010 rating decision.  In fact, the Veteran reported to the September 2013 VA examiner that he has not missed any work secondary to his neck condition and it does not interfere with his activities of daily living.  Accordingly, the Board concludes that a claim for TDIU is not before the Board.



ORDER

Entitlement to a disability rating in excess of 20 percent for service-connected osteoarthritis of the cervical spine is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


